          Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 1 of 22 Page ID #:1




 1   John K. Buche (SBN 239477) (Local Counsel)
 2   BUCHE & ASSOCIATES, P.C.
     2029 Century Park E., Suite 400N
 3   Los Angeles, California 90067
 4   Tel.: (310) 593-4193
     jbuche@buchelaw.com
 5
     Hao Ni (pro hac vice to be filed)
 6   hni@nilawfirm.com
     Timothy Wang (pro hac vice to be filed)
 7   twang@nilawfirm.com
     Neal Massand (pro hac vice to be filed)
 8   nmassand@nilawfirm.com
     Steve Moore (pro hac vice to be filed)
 9   smoore@nilawfirm.com
10   NI, WANG & MASSAND, PLLC
     8140 Walnut Hill Lane, Suite 500
11   Dallas, Texas 75231
     Telephone: (972) 331-4600
12   Facsimile: (972) 314-0900
13   Attorneys for Plaintiffs
14
                         IN THE UNITED STATES DISTRICT COURT
15                         CENTRAL DISTRICT OF CALIFORNIA
16
      UNICORN GLOBAL, INC., AND Case No.: 5:21-cv-267
17
      HANGZHOU CHIC INTELLIGENT
18    TECHNOLOGY CO., LTD.,     ORIGINAL COMPLAINT FOR
19                              PATENT INFRINGEMENT
                  Plaintiffs,
20            v.                DEMAND FOR JURY TRIAL
21
      DGI PRODUCT INC., LUCKYDOG
22    CORP., YONGKANG
23    DINGCHANG INDUSTRY &
      TRADE CO., LTD.， CHENGJIA
24    WANG, WALMART INC., WAL-
25    MART STORES EAST, L.P., AND
      WAL-MART.COM USA LLC,
26
27                        Defendants.
28
                                               1
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 2 of 22 Page ID #:2




 1
 2         This is an action for patent infringement in which Unicorn Global, Inc. (“Unicorn”)

 3   and Hangzhou Chic Intelligent Technology Co., Ltd. (“Chic”) (collectively, “Plaintiffs”)
 4
     accuse DGI Product Inc. (“DGI”), Luckydog Corp. (“Luckydog”), Yongkang Dingchang
 5
 6   Industry & Trade Co. Ltd. (“Yongkang”), Chengjia Wang, Walmart Inc., Wal-Mart Stores
 7   East, L.P., and Wal-mart.com USA LLC (the Walmart Defendants are collectively referred
 8
     to hereafter as “Walmart”) (collectively, “Defendants”) of infringing U.S. Patent Nos.
 9
10   10,538,286 (the “’286 Patent”) and 10,696,347 (the “’347 Patent”) (collectively, the
11
     “Asserted Patents”), alleging as follows:
12
13                                           PARTIES
14         1.     Chic is a company organized and existing under the laws of the People’s
15
     Republic of China with a principal place of business located at 2/F, No. 2 Building,
16
17   Liangzhu University, Science and Technology Park, No. 1 Jingyi Road, Liangzhu,
18
     Hangzhou, 311112, People’s Republic of China.
19
20         2.     Chic is a high-tech company that is supported by Zhejiang University Ministry
21   of Education Computer Aided Product Innovation Design Engineering Center; Zhejiang
22
     University International Design; and Zhejiang Key Laboratory of Service Robot. Chic
23
24   manufactures and licenses hoverboard products for sale in the United States. Chic has been
25
     assigned 70 authorized patents for its hoverboard technology and design in different
26
27   regions such as China, the United States, the European Union, and Canada.

28
                                                 2
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 3 of 22 Page ID #:3




 1         3.     Unicorn is a California corporation with its place of business located at 820 S
 2
     Wanamaker Ave., Ontario, CA 91761. Unicorn has enforcement rights for the Asserted
 3
 4   Patents under a written Patent License Agreement dated October 16, 2018.
 5         4.     Defendant DGI Product Inc. is a California corporation with its principal place
 6
     of business at 6 N. 1st Ave., Ste. 108, Arcadia, CA 91286. Upon information and belief,
 7
 8   Defendant can be served with process at the above address.
 9
           5.     Defendant Luckydog Corp. is a California corporation with its principal place
10
11   of business at 4319 Santa Ana St., #A, Ontario, CA 91761. Upon information and belief,

12   Defendant can be served with process at the above address.
13
           6.     Defendant Yongkang Dingchang Industry & Trade Co. Ltd. is a Chinese
14
15   company with its principal place of business at No.60 Citang Shan Yazhuang, Zhiying
16
     Subdistrict, Yongkang City, Zhejiang Province, China.
17
18         7.     Defendant Chengjia Wang is a U.S. resident. Upon information and belief,

19   Mr. Wang is a resident in 9094 Las Tunas Dr., Temple City, CA 91780 or his other
20
     residence for service of process.
21
22         8.     Upon information and belief, Defendant Walmart Inc. is a Delaware
23   corporation headquartered at 702 S.W. 8th Street, Bentonville, Arkansas 72716. Upon
24
     information and belief, Walmart Inc. may be served with process via its registered agent:
25
26   The Corporation Trust Company, Corporation Trust Center 1209 Orange St., Wilmington,
27
     DE 19801.
28
                                                  3
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 4 of 22 Page ID #:4




 1         9.    Upon information and belief, Defendant Wal-Mart Stores East, L.P., Inc. is a
 2
     Delaware limited partnership headquartered at 702 S.W. 8th Street, Bentonville, Arkansas
 3
 4   72716. Upon information and belief, Wal-Mart Stores East, L.P. may be served with
 5   process via its registered agent: The Corporation Trust Company, Corporation Trust Center
 6
     1209 Orange St., Wilmington, DE 19801.
 7
 8         10.   Upon information and belief, Defendant Wal-Mart.com USA LLC is a
 9
     California limited liability company and subsidiary of Walmart Inc. headquartered at 702
10
11   S.W. 8th Street, Bentonville, Arkansas 72716. Upon information and belief, Wal-Mart.com

12   USA LLC may be served with process via its registered agent: The Corporation Trust
13
     Company, Corporation Trust Center 1209 Orange St., Wilmington, DE 19801.
14
15         11.   Upon information and belief, Walmart owns and operates Walmart stores in
16
     this District and throughout California and sells the accused products through the Walmart
17
18   website (www.walmart.com) and Walmart stores.

19                               JURISDICTION AND VENUE
20
           12.   This is an action for infringement of the Asserted Patents arising under 35
21
22   U.S.C. § 271(a), 281, and 284-85. This Court has subject matter jurisdiction over this
23   action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
24
           13.   Venue is proper in this District under 28 U.S.C. § 1400(b) as to Defendants
25
26   DGI, Luckydog, Chengjia Wang, and Wal-Mart.com USA LLC as they are residents of the
27
     forum state by virtue of their incorporation under the laws of the forum state and have
28
                                                 4
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
           Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 5 of 22 Page ID #:5




 1   committed acts of infringement within the forum state.
 2
            14.    Venue is proper in this District under 28 U.S.C. § 1400(b) as to Defendants
 3
 4   Walmart Inc. and Wal-Mart Stores East, L.P. because they have regular and established
 5   placed business in this District, including multiple Walmart shops in this District and
 6
     throughout California, and have purposely transacted business involving the accused
 7
 8   products in this District, including sales to one or more customers, in California, have
 9
     employees in this District, and certain of the acts complained of herein occurred in this
10
11   District. Walmart Inc. and Wal-Mart Stores East, L.P. offer their products, including those

12   accused of infringement below, to customers and potential customers located in California
13
     and in this District. Walmart Inc.
14
15          15.    Venue is proper in this District under 28 U.S.C. § 1400(b) and § 1391(c)(3)
16
     as to Defendant Yongkang because it has committed acts of infringement in this District
17
18   and/or is a foreign corporation.

19          16.    Defendants Walmart, Inc., Wal-Mart Stores East, L.P., and Wal-Mart.com
20
     USA LLC are subject to this Court’s jurisdiction pursuant to due process and the California
21
22   Long Arm Statute due at least to their substantial business in this State and District,
23   including (i) at least part of their past infringing activities, (ii) regularly doing or soliciting
24
     business in California, and (iii) engaging in persistent conduct and deriving substantial
25
26   revenue from goods provided to customers in California.
27
            17.    Defendants DGI Luckydog, Yongkang, Chengjia Wang, and Wal-Mart.com
28
                                                     5
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
              Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 6 of 22 Page ID #:6




 1   USA LLC are subject to this Court’s specific and general personal jurisdiction under due
 2
     process and/or the California Long Arm Statute due at least to their substantial business in
 3
 4   this forum, including: (i) at least a portion of the infringements alleged herein; (ii) regularly
 5   doing or soliciting business, engaging in other persistent courses of conduct, and/or
 6
     deriving substantial revenue from goods and services provided to individuals in California
 7
 8   and in this District; (iii) and by virtue of their incorporation under the laws of the forum
 9
     state.
10
11                                   U.S. PATENT NO. 10,538,286

12            18.   On January 21, 2020, United Sates Patent No. 10,538,286, was duly and
13
     legally issued by the United States Patent and Trademark Office for an invention entitled
14
15   “Electric Balance Swing Car.” A true and correct copy of the ’286 Patent is attached hereto
16
     as Exhibit A.
17
18            19.   Jiawei Ying is the listed inventor of the ’286 Patent.

19            20.   Chic is the owner of all right, title, and interest in and to the ’286 Patent, and
20
     collectively, Plaintiffs have the exclusive rights to enforce the ’286 Patent, to file actions
21
22   based on infringement of the ’286 Patent, to recover damages or other monetary amounts
23   for infringement of the ’286 Patent, and to obtain injunctive relief pertaining to the ‘286
24
     Patent.
25
26            21.   Chic has owned the ’286 Patent at all times during Defendants’ infringement
27
     of the ‘286 Patent.
28
                                                     6
              PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 7 of 22 Page ID #:7




 1         22.    Upon information and belief, to the extent any marking was required by 35
 2
     U.S.C. § 287, Plaintiffs have complied with such requirements.
 3
 4                                 U.S. PATENT NO. 10,696,347
 5         23.    On June 30, 2020, United Sates Patent No. 10,696,347, was duly and legally
 6
     issued by the United States Patent and Trademark Office for an invention entitled “Electric
 7
 8   Vehicle.” A true and correct copy of the ’347 Patent is attached hereto as Exhibit C.
 9
           24.    Jiawei Ying and Shaojun Cao are the listed inventors of the ’347 Patent.
10
11         25.    Chic is the owner of all right, title, and interest in and to the ’347 Patent, and

12   collectively, Plaintiffs have the exclusive rights to enforce the ’347 Patent, to file actions
13
     based on infringement of the ’347 Patent, to recover damages or other monetary amounts
14
15   for infringement of the ’347 Patent, and to obtain injunctive relief pertaining to the ‘347
16
     Patent.
17
18         26.    Chic has owned the ’347 Patent at all times during Defendants’ infringement

19   of the ‘347 Patent.
20
           27.    Upon information and belief, to the extent any marking was required by 35
21
22   U.S.C. § 287, Plaintiffs have complied with such requirements.
23                               THE INFRINGING PRODUCTS
24
           28.    Without authorization, DGI and Luckydog make, use, import, sell, or offer for
25
26   sale self-balancing vehicles that infringe the Asserted Patents set forth below, namely: (1)
27
     at least claim 1 of the ‘286 Patent; and (2) at least claim 1 of the ‘347 Patent; The infringing
28
                                                    7
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 8 of 22 Page ID #:8




 1   products are the Hoverstar- or Hoverheart-branded, LBW14 and LBW12A hoverboard
 2
     products (collectively, the “Accused Products”) imported, sold, or offered for sale in the
 3
 4   United States. The Accused Products are sold to consumers in California and in this
 5   District, without authorization, through online stores including but not limited to the DGI
 6
     PRoo and LKDOG stores at Amazon.com.
 7
 8         29.    The Walmart defendants have infringed the Asserted Patents by selling and
 9
     offering to sell the Accused Products in the United States, including in California and in
10
11   this District, without authorization.

12         30.    Pictures of the Accused Products offered for sale on Amazon.com and
13
     Walmart.com are included below:
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 8
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 9 of 22 Page ID #:9




 1
 2
 3
 4
 5
 6
 7
 8
 9
10         31.    Yongkang makes and supplies the Accused Products to DGI and Luckydog.
11
     In addition, Yongkang has infringed the Asserted Patents by selling and/or offering to sell
12
13   the same Accused Products not only to co-defendants in this suit, but also to other

14   distributors or end-user customers in the United States, through online marketplaces such
15
     as its Alibaba store at https://ykdingchang.en.alibaba.com/.
16
17
18
19
20
21
22
23
24
25
26         32.    Chengjia Wang has infringed the Asserted Patents by directly and personally
27
     involved in the selling and/or offering to sell the Accused Products. For example, Mr.
28
                                                  9
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
         Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 10 of 22 Page ID #:10




 1   Wang owns the Hoverstar mark (U.S. Registration No. 5,891,986), which is used in some
 2
     of the Accused Products sold in the U.S. Upon information and belief, Mr. Wang is
 3
 4   involved in the selling of Hoverstar products, including licensing the Hover trademark to
 5   DGI, Luckydog, and others, which sells the Hoverstar-branded products through
 6
     Amazon.com and other platforms.
 7
 8         33.    Each of the Accused Products meets each and every element of at least claim
 9
     1 of the ’286 and ’347 Patents, either literally or via the doctrine of equivalents as discussed
10
11   below.

12                            KNOWLEDGE AND WILLFULNESS
13
           34.    The Walmart Defendants had pre-suit actual knowledge of the Asserted
14
15   Patents and that the Accused Products infringe the Asserted Patents because Plaintiff’s
16
     counsel sent them written infringement notices on April 2, 2019—which included a copy
17
18   of the Asserted Patents and other patents, and printouts of the Accused Products that they

19   are selling—and requested that they stop selling the Accused Products. However, the
20
     Walmart Defendants have refused the request to stop selling the Accused Products, and
21
22   thus are willfully infringing Plaintiffs’ patent rights.
23         35.    As such, the Walmart Defendants have actual knowledge of the Asserted
24
     Patents and that the Accused Products infringe the Asserted Patents.
25
26         36.    Upon information and belief, Defendants DGI, Luckydog, Yongkang, and
27
     Chengjia Wang have actual knowledge of the Asserted Patents because they are either
28
                                                    10
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
         Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 11 of 22 Page ID #:11




 1   related to or have knowledge of the defendant Hillo America, Inc. in a pending patent
 2
     infringement case filed by the same Plaintiffs before this Court (Case No. 2:19-cv-03028).
 3
 4         37.    Defendants have had constructive knowledge of the Asserted Patents because
 5   Plaintiffs have complied with the marking statute, 35 U.S.C. § 287.
 6
                                   COUNT I
 7                   INFRINGEMENT OF U.S. PATENT NO. 10,538,286
 8
           38.    Defendants, directly or through intermediaries, make, use, import, offer to
 9
10   sell, and/or sell electric balance vehicles commonly referred to as “hoverboards,” through
11
     their Amazon.com and Walmart.com storefronts which infringe the ’286 Patent, shown in
12
13   Exhibit B.
14         39.    Upon information and belief, Defendants have been and are now infringing
15
     claims 1, 2, 3, 4, 6, 11, 12, and 13 of the ’286 Patent in the State of California, in this
16
17   judicial district, and elsewhere in the United States, by, among other things, directly or
18
     through intermediaries, making, using, selling, offering to sell, and/or importing electric
19
20   balance vehicles, e.g., the LBW14 and LBW12A hoverboard products, covered by one or
21   more claims of the ’286 Patent to the injury of Plaintiffs. Defendants are directly
22
     infringing, literally infringing, and/or infringing the ’286 Patent under the doctrine of
23
24   equivalents. Defendants are thus liable for direct infringement of the ’286 Patent pursuant
25
     to 35 U.S.C. § 271(a).
26
27
28
                                                 11
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
         Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 12 of 22 Page ID #:12




 1         40.    The Accused Products directly infringe claim 1 of the ’286 Patent. They are
 2
     electric balancing swing cars, comprising: supporting frameworks, comprising a first
 3
 4   supporting framework and a second supporting framework that are symmetrically disposed
 5   and moveable relative to each other; a first wheel, connected to the first supporting
 6
     framework; a second wheel, connected to the second supporting framework; a connecting
 7
 8   device, extending from the second supporting framework, wherein the connecting device
 9
     is fixed to the second supporting framework, and is matched with and in a moveable
10
11   connection to the first supporting framework; a position sensor, disposed in the first

12   supporting framework and configured for sensing a first position information of the first
13
     supporting framework relative to the ground and a movement change information of the
14
15   second supporting framework relative to the first supporting framework; and a control
16
     device, configured for driving the first wheel to rotate or move according to the first
17
18   position information obtained by the position sensor, and driving the second wheel to rotate

19   or move according to the first position information and the movement change information.
20
     See Ex. B.
21
22         41.    The Accused Products directly infringe claim 2 of the ’286 Patent. They meet
23   the limitations of claim 1, and further, wherein the connecting device comprises a rotation
24
     mechanism, the rotation mechanism is in rotation connection to the first supporting
25
26   framework, and the movement change information is a rotation angle of the second
27
     supporting framework relative to the first supporting framework. See Ex. B.
28
                                                 12
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
         Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 13 of 22 Page ID #:13




 1         42.    The Accused Products directly infringe claim 3 of the ’286 Patent. They meet
 2
     the limitations of claim 2, and further, wherein the position sensor comprises a position
 3
 4   sensing unit and a movement change information sensing unit. See Ex. B.
 5         43.    The Accused Products directly infringe claim 4 of the ’286 Patent. They meet
 6
     the limitations of claim 3, and further, wherein the position sensing unit comprises a
 7
 8   gyroscope and an acceleration sensor. See Ex. B.
 9
           44.    The Accused Products directly infringe claim 6 of the ’286 Patent. They meet
10
11   the limitations of claim 2, and further, wherein the rotation mechanism is an axle sleeve,

12   and a bearing that is matched with the axle sleeve is disposed in the first supporting
13
     framework. See Ex. B.
14
15         45.    The Accused Products directly infringe claim 11 of the ’286 Patent. They meet
16
     the limitations of claim 1, and further, wherein the electric balancing swing car further
17
18   comprises a power supply and a drive apparatus, the power supply is configured for

19   supplying electrical power to the drive apparatus, the position sensor and the control
20
     device, and the control device is configured for controlling the power supply, the drive
21
22   apparatus and the position sensor, and for sending a drive signal to the drive apparatus
23   according to the first position information and a rotation angle that are sensed by the
24
     position sensor, thereby driving wheels to rotate. See Ex. B.
25
26         46.    The Accused Products directly infringe claim 12 of the ’286 Patent. They meet
27
     the limitations of claim 1, and further, wherein the two wheels are parallel to each other,
28
                                                 13
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 14 of 22 Page ID #:14




 1   and are disposed on two opposite sides of the supporting frameworks respectively. See Ex.
 2
     B.
 3
 4         47.    The Accused Products directly infringe claim 13 of the ’286 Patent. They meet
 5   the limitations of claim 1, and further, wherein the electric balancing swing car further
 6
     comprises an upper cover and a lower cover, the upper cover and the lower cover are
 7
 8   disposed by wrapping the supporting frameworks. See Ex. B.
 9
           48.    Plaintiffs are in compliance with any applicable marking and/or notice
10
11   provisions of 35 U.S.C. § 287 with respect to the ’286 Patent.

12         49.    As a result of Defendants’ infringement of the ’286 Patent, Plaintiffs have
13
     suffered monetary damages and are entitled to a money judgment in an amount adequate
14
15   to compensate for Defendants’ infringement, but in no event less than a reasonable royalty
16
     for the use made of the invention by Defendants, together with interest and costs as fixed
17
18   by the court, and Plaintiffs will continue to suffer damages in the future unless Defendants’

19   infringing activities are enjoined by this Court.
20
           50.    Unless a permanent injunction is issued enjoining Defendants and their
21
22   agents, servants, employees, representatives, affiliates, and all others acting on in active
23   concert therewith from infringing the ’286 Patent, Plaintiffs will be greatly and irreparably
24
     harmed.
25
26                                  COUNT II
27                    INFRINGEMENT OF U.S. PATENT NO. 10,696,347

28
                                                  14
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
         Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 15 of 22 Page ID #:15




 1         51.    Defendants, directly or through intermediaries, make, use, import, offer to
 2
     sell, and/or sell electric balance vehicles commonly referred to as “hoverboards,” through
 3
 4   their Amazon.com and Walmart.com storefronts which infringe the ’347 Patent, shown in
 5   Exhibit D.
 6
           52.    Upon information and belief, Defendants have been and are now infringing
 7
 8   claims 1, 5, 6, 7, 8, 10, 11, 12, 15, 16, and 17 of the ’347 Patent in the State of California,
 9
     in this judicial district, and elsewhere in the United States, by, among other things, directly
10
11   or through intermediaries, making, using, selling, offering to sell, and/or importing electric

12   balance vehicles, i.e., the Accused Products, covered by one or more claims of the ’347
13
     Patent to the injury of Plaintiffs. Defendants are directly infringing, literally infringing,
14
15   and/or infringing the ’347 Patent under the doctrine of equivalents. Defendants are thus
16
     liable for direct infringement of the ’347 Patent pursuant to 35 U.S.C. § 271(a).
17
18         53.    The Accused Products directly infringe claim 1 of the ’347 Patent. They are

19   electric balance vehicles comprising: a housing having a first side rotatable relative to a
20
     second side; a support structure mounted within the housing, the support structure
21
22   comprising a plurality of structural components, wherein at least a first one of the plurality
23   of structural components is coupled to the first side and at least a second one of the plurality
24
     of structural components is coupled to the second side; a first pedal disposed on the first
25
26   side of the housing and a second pedal disposed on the second side of the housing; a
27
     rotating mechanism coupled with the support structure and configured to allow the first
28
                                                   15
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
         Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 16 of 22 Page ID #:16




 1   one of the plurality of structural components to rotate relative to the second one of the
 2
     plurality of structural components; a limiting shaft disposed within the housing to limit
 3
 4   rotation of the first side relative to the second side; a first wheel attached to a first end of
 5   the support structure and a second wheel attached to a second end of the support structure;
 6
     a first motor mounted in the first wheel and a second motor mounted in the second wheel;
 7
 8   a plurality of sensors; a power supply mounted within the housing; and at least one
 9
     controller mounted within the housing and electrically connected with the plurality of
10
11   sensors, the power supply, the first motor and the second motor, and wherein the at least

12   one controller is configured to control the first motor and the second motor, respectively,
13
     to drive the first wheel and the second wheel, respectively, to rotate according to one or
14
15   more signals from the plurality of sensors. See Ex. D.
16
           54.    The Accused Products directly infringe claim 5 of the ’347 Patent. They meet
17
18   the limitations of claim 1, and further, wherein the power supply is disposed in the first

19   side of the housing and the at least one controller is disposed in the second side of the
20
     housing. See Ex. D.
21
22         55.    The Accused Products directly infringe claim 6 of the ’347 Patent. They meet
23   the limitations of claim 1, and further, wherein the plurality of sensors, the power supply,
24
     and the at least one controller are disposed between a bottom cover and the first and second
25
26   pedals. See Ex. D.
27
28
                                                   16
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
         Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 17 of 22 Page ID #:17




 1         56.    The Accused Products directly infringe claim 7 of the ’347 Patent. They meet
 2
     the limitations of claim 1, and further, wherein the first one of the plurality of structural
 3
 4   components coupled to the first side comprises a cylindrical barrel. See Ex. D.
 5         57.    The Accused Products directly infringe claim 8 of the ’347 Patent. They meet
 6
     the limitations of claim 7, and further, wherein the rotating mechanism further comprises
 7
 8   a bearing disposed inside the cylindrical barrel. See Ex. D.
 9
           58.    The Accused Products directly infringe claim 10 of the ’347 Patent. They are
10
11   electric balance vehicles comprising: a housing having a first side rotatable relative to a

12   second side; a support structure mounted within the housing, the support structure
13
     comprising a plurality of structural components, wherein at least a first one of the plurality
14
15   of structural components is coupled to the first side and has a first cylindrical barrel portion,
16
     and at least a second one of the plurality of structural components is coupled to the second
17
18   side; a first pedal disposed on the first side of the housing and a second pedal disposed on

19   the second side of the housing; a rotating mechanism disposed within the first cylindrical
20
     barrel portion and configured to allow the first one of the plurality of structural components
21
22   to rotate relative to the second one of the plurality of structural components; a limiting shaft
23   disposed within the housing to limit rotation of the first side relative to the second side; a
24
     first wheel attached to a first end of the support structure and a second wheel attached to a
25
26   second end of the support structure; a first motor mounted in the first wheel and a second
27
     motor mounted in the second wheel; a plurality of sensors; a power supply mounted within
28
                                                    17
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
         Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 18 of 22 Page ID #:18




 1   the housing; and at least one controller mounted within the housing and electrically
 2
     connected with the plurality of sensors, the power supply and the first motor, and wherein
 3
 4   the at least one controller is configured to control the first motor to drive the first wheel to
 5   rotate according to one or more signals from the plurality of sensors. See Ex. D.
 6
           59.    The Accused Products directly infringe claim 11 of the ’347 Patent. They
 7
 8   meet the limitations of claim 10, and further, wherein the power supply is disposed in the
 9
     first side of the housing and the at least one controller is disposed in the second side of the
10
11   housing. See Ex. D.

12         60.    The Accused Products directly infringe claim 12 of the ’347 Patent. They
13
     meet the limitations of claim 10, and further, wherein the plurality of sensors, the power
14
15   supply, and the at least one controller are disposed between a bottom cover and the first
16
     and second pedals. See Ex. D.
17
18         61.    The Accused Products directly infringe claim 15 of the ’347 Patent. They are

19   electric balance vehicles comprising: a housing having a first side rotatable relative to a
20
     second side; a support structure mounted within the housing, the support structure
21
22   comprising a plurality of structural components, wherein at least a first one of the plurality
23   of structural components is coupled to the first side and has a first cylindrical barrel portion,
24
     and at least a second one of the plurality of structural components is coupled to the second
25
26   side and has a second cylindrical barrel portion; a first pedal disposed on the first side of
27
     the housing and a second pedal disposed on the second side of the housing; a rotating
28
                                                    18
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
          Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 19 of 22 Page ID #:19




 1   mechanism disposed within the first cylindrical barrel portion and configured to allow the
 2
     first one of the plurality of structural components to rotate relative to the second one of the
 3
 4   plurality of structural components, the rotating mechanism comprising a bearing and a shaft
 5   sleeve; a limiting shaft disposed within the housing to limit rotation of the first side relative
 6
     to the second side; a first wheel attached to a first end of the support structure and a second
 7
 8   wheel attached to a second end of the support structure; a first motor mounted in the first
 9
     wheel and a second motor mounted in the second wheel; a plurality of sensors; and a power
10
11   supply mounted within the housing. See Ex. D.

12         62.    The Accused Products directly infringe claim 16 of the ’347 Patent. They
13
     meet the limitations of claim 15, and further, comprising: a controller mounted within the
14
15   housing and electrically connected with the plurality of sensors, the power supply, and the
16
     first motor, and wherein the controller is configured to control the first motor to drive the
17
18   first wheel to rotate according to one or more signals from the plurality of sensors. See Ex.

19   D.
20
           63.    The Accused Products directly infringe claim 17 of the ’347 Patent. They
21
22   meet the limitations of claim 16, and further, wherein the power supply is disposed in the
23   first side of the housing and the controller is disposed in the second side of the housing.
24
     See Ex. D.
25
26         64.    Plaintiffs are in compliance with any applicable marking and/or notice
27
     provisions of 35 U.S.C. § 287 with respect to the ’347 Patent.
28
                                                    19
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
         Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 20 of 22 Page ID #:20




 1         65.    As a result of Defendants’ infringement of the ’347 Patent, Plaintiffs have
 2
     suffered monetary damages and are entitled to a money judgment in an amount adequate
 3
 4   to compensate for Defendants’ infringement, but in no event less than a reasonable royalty
 5   for the use made of the invention by Defendants, together with interest and costs as fixed
 6
     by the court, and Plaintiffs will continue to suffer damages in the future unless Defendants’
 7
 8   infringing activities are enjoined by this Court.
 9
           66.    Unless a permanent injunction is issued enjoining Defendants and their
10
11   agents, servants, employees, representatives, affiliates, and all others acting on in active

12   concert therewith from infringing the ’347 Patent, Plaintiffs will be greatly and irreparably
13
     harmed.
14
15                                       COUNT III
                                   WILLFUL INFRINGEMENT
16
17         67.    Defendants have willfully infringement the Asserted Patents.
18
           68.    Defendants have had knowledge of the Asserted Patents and that the Accused
19
20   Products infringe the claims of the Asserted Patents since at least as early as April 2, 2019.
21         69.    Defendants continue to sell and offer for sale the Accused Products despite
22
     having knowledge of the Asserted Patents and that the Accused Products infringe the
23
24   claims of the Asserted Patents.
25
           70.    As such, Defendants infringement is willful and supports an award of
26
27   increased damages and an exceptional case finding.

28
                                                  20
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
         Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 21 of 22 Page ID #:21




 1                                 DEMAND FOR JURY TRIAL
 2
           Plaintiffs, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by
 3
 4   jury of any issues so triable by right.
 5                                     PRAYER FOR RELIEF
 6
           WHEREFORE, Plaintiffs respectfully request that this Court enter:
 7
 8         A.     a judgment in favor of Plaintiffs that Defendants have infringed at least one
 9
     or more claims of the Asserted Patents, directly and/or indirectly, literally and/or under the
10
11   doctrine of equivalents;

12         B.     a permanent injunction enjoining Defendants and their officers, directors,
13
     agents, servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all
14
15   others acting in active concert therewith from infringement, inducing the infringement of,
16
     or contributing to the infringement of the Asserted Patents, or such other equitable relief
17
18   that the Court determines is warranted;

19         C.     a judgment and order requiring Defendants pay to Plaintiffs their damages,
20
     costs, expenses, and prejudgment and post-judgment interest for Defendants’ infringement
21
22   of the Asserted Patents as provided under 35 U.S.C. § 284, including an enhancement of
23   damages on account of Defendants’ willful infringement, and an accounting of ongoing
24
     post-judgment infringement;
25
26         D.     that the case be found exceptional under 35 U.S.C. § 285 and that Plaintiffs
27
     be awarded their reasonable attorneys’ fees; and,
28
                                                  21
           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
        Case 5:21-cv-00267 Document 1 Filed 02/16/21 Page 22 of 22 Page ID #:22




 1       E.    such other and further relief as the Court may deem just and proper.
 2
 3   Dated: February 16, 2021                     By: /s/ John K. Buche
 4
                                                   John K. Buche (SBN 239477)
 5                                                 Local Counsel
 6                                                 BUCHE & ASSOCIATES, P.C.
                                                   2029 Century Park E., Suite 400N
 7                                                 Los Angeles, California 90067
 8                                                 Telephone: 310-593-4193
                                                   jbuche@buchelaw.com
 9
10                                                 Hao Ni (pro hac vice to be filed)
                                                   hni@nilawfirm.com
11                                                 Timothy Wang (pro hac vice to be filed)
                                                   twang@nilawfirm.com
12                                                 Neal Massand (pro hac vice to be filed)
                                                   nmassand@nilawfirm.com
13                                                 Steve Moore (pro hac vice to be filed)
                                                   smoore@nilawfirm.com
14
                                                   NI, WANG & MASSAND, PLLC
15                                                 8140 Walnut Hill Lane, Suite 500
                                                   Dallas, TX 75231
16                                                 Telephone: (972) 331-4600
                                                   Facsimile: (972) 314-0900
17
18                                                 Attorneys for Plaintiffs

19
20
21
22
23
24
25
26
27
28
                                             22
         PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
